Citation Nr: 0913177	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-28 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
keratoconjunctivitis.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent 
for keratoconjunctivitis and entitlement to service 
connection for hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this 
decision, the Board grants service connection for tinnitus.  
This represents a complete grant of the benefit sought on 
appeal.  Thus, a discussion of VA's duties to notify and 
assist is not necessary.
 
The Veteran asserts that service connection for tinnitus is 
warranted because he developed the condition during service 
due to acoustic trauma.  He reports being exposed to 
artillery noise for two years while in Korea, including gun 
fire and having a grenade explode in front of him.  He also 
states that he has not been exposed to such noise, aside from 
some traffic noise as a truck driver, since discharge from 
service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records indicate that the Veteran did not 
receive treatment for tinnitus during service.  

Post-service, the Veteran began seeking treatment for 
tinnitus in October 2002, when he reported having constant 
bilateral tinnitus for many years.  At that time, the Veteran 
also reported gunfire and artillery noise exposure during 
service for 2 years.  During a September 2004 VA eye 
examination, the Veteran reported that a grenade blew up 
directly in front of him during service.  Additionally, 
during VA treatment in May 2006, the Veteran reported 
recurrent, bilateral ringing and buzzing since 1952, and 
stated that he had unprotected artillery noise exposure 
during service.  The doctor diagnosed him with subjective 
tinnitus.  

The Veteran underwent a VA audiological examination in August 
2004, when he reported again artillery noise in Korea for two 
years.  The Veteran denied post-service noise exposure, aside 
from some traffic noise in his occupations as a truck driver 
and as a driver for the postal service.  The Veteran reported 
having a high-pitched tinnitus since service, and stated that 
he had sought treatment for this condition from a medic, but 
was told that the ringing would go away over time.  

Finally, at his December 2006 hearing, the Veteran reported 
that he first experienced tinnitus after shooting a 155-
millimeter weapon during service, and has had ringing and 
hissing in his ears since. 

There is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
duty assignment to the artillery division.  The Veteran is 
also competent to report the symptoms of tinnitus.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's 
realm of personal knowledge whether he has ringing in his 
ears.   Additionally, the Veteran has consistently reported 
that the ringing in his ears has continued since service, as 
is evidenced by his VA treatment records, VA examination 
reports, statements, and hearing testimony, and which is 
further bolstered by his military duty assignment in the 
artillery division.  As the Veteran has reported that the 
ringing in his ears began in service and has continued until 
present, no medical opinion as to the etiology of tinnitus is 
necessary to grant service connection.  See 38 C.F.R. 
§ 3.303(b).

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the Veteran's claim for service 
connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

In regard to his claim for service connection for 
keratoconjunctivitis, the Board notes that the Veteran was 
provided with a VA examination in September 2004.  However, 
this examination report is now five years old and does not 
contemplate the Veteran's additional treatment through 2006 
or his recent contentions regarding the current severity of 
his symptomatology.  As such, VA is required to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his 
keratoconjunctivitis.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)) ( stating that a medical opinion is considered 
adequate where it is based upon consideration of the 
Veteran's prior medical history and examinations and also 
describes the disability, if any, in sufficient detail so 
that the Board's "evaluation of the claimed disability will 
be a fully informed one").

In regard to the Veteran's claim for service connection for 
hearing loss, the Board finds that a new VA examination is 
warranted.  First, the Board notes that, based on the 
evidence of record, the etiology of the Veteran's hearing 
loss is unclear.  The only opinion of record regarding the 
etiology of the Veteran's hearing loss is an October 2002 
statement from a VA doctor indicating that the Veteran's 
hearing loss is "consistent with presbycusis, noise 
exposure."  As such, it is unclear whether any hearing loss 
present is age related and/or is related to noise exposure; 
specifically, noise exposure during service.  

Further, the Board notes that the Veteran was afforded a VA 
audiological examination in August 2004.  As a result of this 
examination, the examiner diagnosed the Veteran with non-
organic hearing loss on the right side, but stated that the 
puretone threshold and word discrimination results were too 
inconsistent to be credible.  The examiner indicated that, 
due to these inconsistencies, adjudication should not be 
based on the results, and reported that, if a future 
examination was scheduled, it must be done with the 
understanding that full patient cooperation is needed for 
valid and reliable test results to be obtained.  As such, it 
is unclear whether the Veteran has hearing loss for VA 
compensation purposes.  38 C.F.R. § 3.385;  see also 
Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) 
(specifically upholding the validity of 38 C.F.R. § 3.385 to 
define hearing loss for VA compensation purposes).  
Accordingly, a new medical examination is necessary to make a 
determination in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.); see also 
38 U.S.C.A. § 5103A (d) (West 2002) (VA is obliged to provide 
a medical examination and/or get a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability; the record indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim).

As the case must be remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained.  The 
Veteran should also be provided a notice letter with respect 
to his claim for an increased rating for keratoconjunctivitis 
that is in full compliance with Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a notice letter for 
his claim for an increased rating for 
keratoconjunctivitis that is in full 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).

2.  Obtain a complete copy of the 
Veteran's treatment records for 
keratoconjunctivitis and/or hearing loss 
from the West Palm Beach, Florida, VA 
Medical Center, dated since November 2006.  

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the extent and severity of his 
keratoconjunctivitis.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the past that are 
attributable to his service-connected 
keratoconjunctivitis.  

A complete rationale for all opinions 
should be provided.

4.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss had its onset 
during active service or is related to any 
in-service disease or injury, including 
noise exposure to weapons fire.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


